Title: General Orders, 6 January 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor saturday January 6th 1781
                            Parole. 
                            Countersigns 
                        
                        The General has the pleasure of communicating to the Army the following interesting and agreeable pieces of
                            Intelligence which have been received from Major General Greene. On the 20th of November Brigadier General Sumpter was
                            attacked by Colonel Tarleton the famous British Partizan at Black Storks on Tyger river in south Carolina—Tarleton made
                            three vigorous charges in the two first he was repulsed by the troops posted in General Sumpter’s front, in the third he
                            obliged the advanced troops to fall back upon the main body by whom he was so warmly received that he retreated with
                            precipitation leaving ninety two dead and one hundred wounded upon the field—Colonel Tarleton had in the action three
                            hundred Cavalry—one hundred and thirty of the 63d regiment and one hundred of the 71st.
                        The smallness of our Loss compared with that of the enemy is most remarkable we having but three men killed
                            and four wounded among the latter is the brave General Sumpter himself in the shoulder.
                        The beginning of December Lieutenant Colonel Washington of the 3d regiment of light dragoons with one hundred
                            horse came up with Colonel Rugely Major Cook and one hundred and twelve tory officers and soldiers who had taken post in a
                            logged barn strongly secur’d by Abbatis on Rugely’s farm twelve Miles from Campden. Colonel Washington unable to force
                            them for want of artillery made use of the following strategem. He mounted a Pine Log on a carriage and holding out the
                            appearance of an Attack with field Pieces he sent in a flag and demanded an immediate surrender which was complied with.
                            By these and several smaller successes the Enemy are kept pretty closely confined to their Posts at Campden Weemsborough
                            and Ninety six at each of which they are pretty strongly fortified.
                    